Citation Nr: 1520266	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-23 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to September 1, 2006, for the award of entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that ultimately awarded entitlement to a TDIU effective September 1, 2006.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim that has been reviewed and considered by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been awarded entitlement to a TDIU, effective September 1, 2006.  He asserts entitlement to an earlier effective date, citing his last day of work as January 19, 2006.  See, e.g., Statement, July 2013.

38 U.S.C.A. § 5110(a) generally provides that "the effective date of an award based on . . . a claim for increase of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  An exception is provided in 38 U.S.C.A. § 5110(b)(3), which provides for an effective date up to one year prior to the filing of a claim for an increase of compensation on "the earliest date as of which it is ascertainable that an increase in disability had occurred."  A claim of entitlement to a TDIU constitutes a type of increased rating claim for purposes of the effective date rules.  Hurd v. West, 13 Vet.App. 449, 451-52 (2000).  TDIU compensation commences on the first day of the month following the effective date.  38 C.F.R. § 3.31 (2014).

By way of background, the Veteran asserts that he has not worked since January 19, 2006.  In March 2006, he filed a claim for an increased rating for his service-connected lumbar spine disability, and his TDIU claim was inferred as part and parcel to that claim (a separate July 2010 Board decision granted the Veteran's lumbar spine rating claim).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  An August 2006 letter from the Veteran's last employer reflects the Veteran's last date of employment was August 31, 2006, and that he was terminated for having taken six months of leave on account of disability.

The Veteran asserts that he should be awarded an earlier effective date as he last worked on January 19, 2006, even though he was technically "employed" through August 31, 2006.  The Board acknowledges that this was within the one-year period prior to the filing of his claim for a TDIU.  See 38 U.S.C.A. § 5110(b)(3) (2014).

The facts of this case are similar to the case of Bowling v. Principi, which involved entitlement to an earlier effective date for TDIU.  See Bowling, 15 Vet. App. 1 (2001).  In Bowling, the Court noted that even though the Veteran may have remained "employed" for a period, eligibility for TDIU is premised on the claimant's being "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  See 38 C.F.R. § 4.16(b).  The Court noted that the term "substantially gainful occupation" was defined in Moore v. Derwinski as, "at a minimum, the ability to earn a living wage," and in Faust v. West as when that occupation "provides annual income that exceeds the poverty threshold for one person."  See Moore, 1 Vet. App. 356, 358 (1991); Faust, 13 Vet.App. 342, 355-56 (2000).

As outlined above, the Veteran asserts that he stopped working after January 19, 2006, and it is undisputed that he was still employed through August 31, 2006.  
Thus, the key questions in this case involve the exact last date the Veteran worked, which he asserts was January 19, 2006, whether he continued to receive employment compensation after he stopped working, and if so, when such compensation ceased to constitute a living wage or at least exceed poverty guidelines.  Because this information is not of record, this matter should be remanded to obtain this information before a decision may be made on the claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran's last employer, Dewberry, for a completed Form 21-4192; also ask Dewberry to clarify the last payment date and amount for the Veteran's final paycheck.  

If information regarding the Veteran's last paycheck date and amount is found to be unavailable directly from the Veteran's employer, ask the Veteran to provide that information.

2.  Then, perform any other development necessary, and then readjudicate the Veteran's claim.  If the claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

